DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed Remarks have been fully considered but they are not persuasive. Applicant makes the argument that the references Winkel, Teague, and Buschsieweke as applied to claim 1 do not teach a microstructure which includes bainite. The examiner respectfully submits that the modified Winkel teaches a homogeneously intercooled blank intercooled to between 450 and 700°C. Though the primary reference Winkel and teaching reference Buschsieweke do not expressly teach that the microstructure of pearlite/ferrite also includes bainite when homogeneously intercooled between 450 and 700°C does not mean that bainite would not have formed. As the method steps of heating and intercooling recited by the modified Winkel match the claimed method steps the formation and presence of bainite in the pearlite/ferrite would be inherent as disclosed by applicant in page 7, first full paragraph. Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency.  Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993). 
	Additionally, a teaching reference H. Föll (Iron, Steel and Swords script) (2015) teaches that bainite, as presently defined, is a transitional microstructure formed between the formation of a pearlite/ferrite microstructure and a martensite microstructure. In the formation of a pearlite/ferrite microstructure (as formed in the modified Winkel) some bainite would also be expected to form “As the cooling rate increases, the pearlite structure gets finer and evolves into a fine grained structure with cementite precipitates shown in red (schematically!) Structures like this we call bainite” (Taken from the nd figure). Thus, when a pearlite/ferrite microstructure is formed some bainite microstructure is also expected to be present.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1, 2, 4, 5, 10, 14, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Winkel et al. (WO 2015110456 A1, hereafter Winkel) in view of Teague (US 20150147111, hereafter Teague) and Buschsieweke et al. (US 20100300584, hereafter Buschsieweke).

Regarding Claim 1, Winkel teaches producing a motor vehicle component (Fig. 1, Element 200) with at least two regions (Fig. 4, Elements 210 & 220) of different strengths and a protective layer, having the following process steps:
Providing pre-coated (Page 6, Lines 12 & 13) precut, blanks (Fig. 1, Element 200) made of a steel alloy, which can be hardened
Homogeneously heating to a heating temperature, which is at least greater than or equal to the AC1 temperature (Page 5, Lines 26-30, the blank is heated above the AC3 temperature (a temperature greater than the AC1 temperature))
Holding the heating temperature, so that the pre-coating (Page 6, Lines 12 & 13, the pre-coat alloys with the blank) alloys with the blank (Fig. 1, Element 200)
Homogeneously intercooling the alloyed blank to an intercooling temperature below the AC3 temperature (Claim 1), partially heating the blank from the intercooling temperature to at least the AC3 temperature in regions of a first type (Fig. 4, Element 220) (Claim 1, a second region is heated to above the AC3 temperature) and holding regions of a second type (Fig. 4, Element 210) at substantially intercooling temperature 
Hot forming and press hardening (Page 6, Lines 1-3, the heated steel blank is passed while heated to the pressing tool and press hardened) the partially tempered blank so as to form the motor vehicle component (Fig. 4, Element 200), and a transition region (Annotated Fig. 1, Element A) is produced between said regions.
	Though Winkel teaches the region of a first type having a higher strength than the region of a second type it does not teach that the tensile strength of the region of a first type is greater than 1400 MPa or that a tensile strength of less than 1050 MPa is produced in regions of the second type. However, Teague, in the same field of motor vehicles structures with different structural properties, teaches a motor vehicle component having a region of the component be of a first type (Fig. 1, Element 22) which has a tensile strength of 1400-1600 MPa and a region of the component be of a second type (Fig. 1, Element 24) which has a tensile strength of 550-700 MPa after final forming ([0022]). It would have been obvious to one skilled in the art prior to the effective filing date to have modified the motor vehicle component of Winkel to have a first region having a tensile strength of greater than 1400 MPa and a second region having a tensile strength of less than 1050 MPa, as disclosed by Teague, as this strength range would allow for the second regions of the component to have a higher percentage elongation at break while the first region would have the desired rigidity.
	Though the modified Winkel teaches homogeneously intercooling the blank below the AC3 temperature (stated as being about 870 °C, Page 6, Line 10) it does not state that the intercooling temperature would be between 450 and 700 °C. However, Buschsieweke, in the same field of manufacturing motor vehicle components with two different ductilities, teaches a pre-coated, pre-cut, blank (Fig. 1, Element 7) which is homogeneously heated above the AC3 temperature and then cooled to temperature between 550 and 700 °C in order to convert the austenite to ferrite/pearlite ([0017]) which 
	The modified Winkel teaches a homogeneously intercooled blank intercooled to between 450 and 700°C. Though the primary reference Winkel and teaching reference Buschsieweke do not teach that the microstructure of pearlite/ferrite also includes bainite when homogeneously intercooled between 450 and 700°C does not mean that bainite would not have formed. As the method steps recited by the modified Winkel match the claimed method steps the formation and presence of bainite in the pearlite/ferrite would be inherent as disclosed by applicant in page 7, first full paragraph. Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency.  Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993). 
	Additionally, a teaching reference H. Föll (Iron, Steel and Swords script) (2015) teaches that bainite, as presently defined, is a transitional microstructure formed between the formation of a pearlite/ferrite microstructure and a martensite microstructure. In the formation of a pearlite/ferrite microstructure (as formed in the modified Winkel) some bainite would also be expected to form “As the cooling rate increases, the pearlite structure gets finer and evolves into a fine grained structure with cementite precipitates shown in red (schematically!) Structures like this we call bainite” (Taken from the first paragraph after the 2nd figure). Thus, when a pearlite/ferrite microstructure is formed some bainite microstructure is also expected to be present.


    PNG
    media_image1.png
    543
    368
    media_image1.png
    Greyscale

Annotated Fig. 1 (per Winkel, Fig. 4)


	Regarding Claim 2, the modified Winkel teaches:
The homogeneous heating is carried out in a continuous furnace (Fig. 1, Element 110).

	Regarding Claim 4, the modified Winkel teaches:
A transition region (Annotated Fig. 1, Element A) between the first (Fig. 4, Element 220) and second region (Fig. 4, Element 210).
	The modified Winkel does not teach that this transition region is a width of less than 50 mm. However, Teague teaches a transition region (Fig. 1, Element 26) between a region of a first type (Fig. 1, Element 22) and a region of a second type (Fig. 1, Element 24) which makes up <1% of the total volume of a finished motor vehicle component (Fig. 1, Element 20) ([0026] the region of the first ductility is at least 50% and the region of the second ductility is at least 50%). It would have been obvious to one 
	It would have been further obvious to one skilled in the art prior to the effective filing date to have configured the transition region of the modified Winkel to be less than 50 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the component of the modified Winkel would not operate differently with the claimed transition region width and since the modified Winkel discloses a transition region between the first and second region the component would function appropriately having the claimed width. Further, applicant places no criticality on the range claimed, indicating simply that the width “may” be within the claimed ranges with widths of less than 40 mm, less than 30 mm, and less than 25 mm being more preferable than a width of less than 50 mm (Instant Specification, Page 6, Paragraph 3).

	Regarding Claim 5, the modified Winkel teaches:
An AlSi coating (Page 6, Lines 12 & 13, AlSi coating is applied in order to alloy with the steel during heating) used as a pre-coating.

	Regarding Claim 10
The partial heating is carried out by contact plates (contact heating) (Fig. 2, Elements 165 & 175) (Page 10, Lines 19-23).

	Regarding Claim 14, the modified Winkel teaches:
Pillars (Fig. 4, Element 200) produced as motor vehicle components (Page 10, Lines 24 & 25).

	Regarding Claim 15, the modified Winkel teaches:
The partial heating is carried out by contact plates (contact heating) (Fig. 2, Elements 165 & 175) (Page 10, Lines 19-23).

Claims 3, 6, & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Winkel in view of Teague and Buschsieweke, as applied to claim 1, and further in view of Elliot (“Cast Iron Technology” (1988), hereafter Elliot).

Regarding Claim 3, the modified Winkel does not teach that the homogeneous intercooling to intercooling temperature is carried out in a continuous furnace or chamber furnace. However, Elliot, in the related field of the solid state transformations of steel, teaches the use of a furnace to promote slower cooling of the metal being annealed (Page 134, 1st Paragraph). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the modified Winkel to use a furnace for the homogeneous intercooling to the intercooling temperature as this would allow for greater control over the cooling rate of the metal allowing for the desired material properties of the metal to be reached (Fig. 4.11).

Claim 6, the modified Winkel does not teach that the homogeneous intercooling is carried out in multiple stages. However, Elliot teaches the intercooling of steel using two stages (Fig. 4.11, common two stage full annealing processes) in order to achieve the desired material properties of the metal during its annealing (Page 134, 1st Paragraph). It would have been obvious to one skilled in the art prior to the effective filing date to have used a full annealing process (an intercooling having multiple stages), as disclosed by Elliot, in the homogeneous intercooling of the component as such a full annealing process is capable of producing the desired material properties of the steel within a shorter time frame (Page 134, 1st Paragraph).

Regarding Claim 7, though the modified Winkel teaches a first and second stage intercooling it does not teach that the first stage of intercooling would have a higher cooling rate than the second stage. However, Elliot teaches an intercooling process (Fig. 4.11(a)) having a first stage (Fig 4.11(a), 1st Stage) (Annotated Fig. 2, Element B) with a cooling rate that is greater than the cooling rate of the second stage (Fig. 4.11(a), 2nd Stage) (Annotated Fig. 2, Element C). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the intercooling of the modified Winkel to have a first stage cooling rate which is faster than the second stage cooling rate, as disclosed by Elliot, as such a configuration would allow for a shortened time to obtain the desired material properties (Page 134, 1st Paragraph).

    PNG
    media_image2.png
    386
    755
    media_image2.png
    Greyscale

Annotated Fig. 2 (per Elliot, Fig. 4.11(a))



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Winkel in view of Teague and Buschsieweke, as applied to claim 1, and further in view of University of Kiel (“The Iron Phase Diagram”, hereafter Uni-Kiel).

Regarding Claim 9, the modified Winkel does not teach that, with the intercooling, a predominantly ferritic/pearlitic microstructure is produced as intercooling the steel to between 550 and 700 °C. However, Uni-Kiel, in the related field of steel manufacturing, teaches that austenitic steel (gamma) yields a ferritic/pearlitic microstructure (alpha + Fe3C) when cooled to between 400 and 727 °C. It would have been obvious to one skilled in the art prior to the effective filing date that austenitic steel cooled to between 550 and 700 °C would yield a predominantly ferritic/pearlitic microstructure.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Winkel in view of Teague and Buschsieweke, as applied to claim 1, and further in view of ThyssenKrupp (“thyssenkrupp InCar®plus .


Regarding Claim 12, though the modified Winkel teaches hot forming and press hardening is carried out in a press hardening tool it does not the press hardening tool having contact heating. However, ThyssenKrupp, in the same field of manufacturing motor vehicle components with different strengths, teaches a b-pillar component (Annotated Fig. 4, Element D) which is formed by a press hardening tool (Annotated Fig. 3, Element E) which has contact heating which keeps the formed component at specific temperatures (Annotated Fig. 3, 550 °C or 20 °C) during a forming process in order to control the final material properties of the formed component (Annotated Fig. 5, tensile strength 1500 or 650 MPa). It would have been obvious to one skilled in the art prior to the effective filing date to include a contact heating element to the press hardening tool of the modified Winkel as this would ensure that the metal would not cool down too quickly when introduced to the press heads otherwise affecting the material properties.
The modified Winkel does not teach that the press hardening tool would be two or four-fold. However, Overrath, in the same field of manufacturing motor vehicle components, teaches a press tool (Fig. 3) using multiple of the same molds (Fig. 3, Elements 7.4 & 7.5) simultaneously with multiple blanks (Fig. 3, Element 2) in order to press and heat (Fig. 3, Element 7.3) the multiple blanks. It would have been obvious to one skilled in the art prior to the effective filing date to have made the press hardening tool a four-fold pressing tool, as disclosed by Overrath, as having a four concurrent press hardening tools working in parallel would allow for a faster output of products thus decreasing total production time.

    PNG
    media_image3.png
    492
    877
    media_image3.png
    Greyscale

Annotated Fig. 3 (per ThyssenKrupp, Timestamp 1:01)

    PNG
    media_image4.png
    505
    868
    media_image4.png
    Greyscale

Annotated Fig. 4 (per ThyssenKrupp, Timestamp 1:05)

    PNG
    media_image5.png
    490
    869
    media_image5.png
    Greyscale

Annotated Fig. 5 (per ThyssenKrupp, Timestamp 1:14)


	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Winkel in view of Teague and Buschsieweke, as applied to claim 1, and further in view of BAOSTEEL (“Advanced High Strength Steels in BAOSTEEL” (2014), hereafter BAOSTEEL).
 
	Regarding Claim 13, though the modified Winkel teaches the tensile strength of the regions of the second type being less than 1050 MPa it does not teach that the tensile strength would be between 750 and 1050 MPa. However, BAOSTEEL, in the related art of steel manufacturing, teaches that press hardened steels (Page 11, BR1200HS) having a tensile strength of greater than 700 MPa are commonly used in complex shaped hot press formed motor vehicle components (Page 11, Press Hardening (PH) steels - uncoated). It would have been obvious to one skilled in the art prior to the effective filing date to have configured the regions of the second type of the modified Winkel to have a range of tensile .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725